Case 1:19-mc-23253-KMW Document 6 Entered on FLSD Docket 10/04/2019 Page 1 of 3




                                     U nited States DistrictCourt
                                  forthe Southern DistrictofFlori
                                                                        ILED BY                ac
                                    Case N o.1:19-m c-23253-XX X
                                                                            02Tû4 2219
    In Re:                                                                   ANGELA E. Nosl
                                                                            CLEBK         .s
                                                                            s.    u s an cx
                                                                              o.og/l.
                                                                                    k,-ul
                                                                                        xuj
    ApplicationofM aigualidaNaranjoBarriosfor
    Foreign D iscovery Assistance Pursuantto 28
    U.S.C.j1782,
           Applicant,M aigualidaNaranjoBarrios.
                                                       /

                  Applicant's M otion to U nsealCase and Supportine M em orandum

                                                      M otion

           ApplicantMaigualidaNaranjoBarrios(thefsApplicanf')requeststhattheCourtenteran
    order unsealing this case in light of the A pplicant's service of all papers in this action upon

    Respondents Banesco USA ,SunTrustBank,Sun TrustBanks,lnc.,M iura Investm entAdvisors,

    lnc.f/k/a M ultiplicaslnvestm entAdvisors,Inc.,M ultiplicaslnvestm entsLtd.,M W M Investm ents

    Ltd.,ltaloD'Alfonso,HugoOrtega,andMarioG.Ovalles(collectively,theçtlkespondents''l,lwith
    respectto which theApplicantseeksdiscovery assistanceunder28U.S.C.j 1782,forthereasons
    explained below .

                                           Il.    M em orandum

             This case involvesa requestby the Applicant for discovery assistance regarding foreign

    legalproceedings under28 U.S.C.j 178.
                                        2.The Applicantseeks authority to issue subpoenas
    againstthe Respondents to obtain docum entsand deposition testim ony from the Respondents in

    supportoflegalproceedings in the Bolivarkan Republic ofV enezuela.The Applicantinitiated this

    casethrough theirA ugust5,2019 Ex Parte Application forForeign Discovery A ssistancePursuant


    1Theundersignedhasbeeninform edthatM arioV,D 'Alfonso,theonlyrespondentthattheApplicantwasunableto
    servew ithprocess,residesin Venezuelaandthetimingofhisreturnto theUnited Statesisunknown.
Case 1:19-mc-23253-KMW Document 6 Entered on FLSD Docket 10/04/2019 Page 2 of 3


                                                                  Case No.1:19-m c-23253-XXX X


    to28U.S.C.jl782(the6iApplication''),asisauthorizedbyApplicationofconsorcioEcuatoriano
    deTelecomunicaciones,S.A.v.JAsForwarding(USA),Inc.,747F.3d1262,1267-1268(1lthCir.
    2014)(Approvalof28U.S.C.j 1782application issuedonexpartebasis).Asaconsequenceof
    theexparte natureoftheA pplication,theClerk designated theentirety ofthiscaseasbeing sealed,

    requiring a conventionalGling of aIlcourtsubm issions.Thereafter,the A pplicantcaused their

    Application and supporting m em orandum to be served personally upon the Respondents, as

    retlected by the A pplicant's Septem ber 18,2019 N otice of Service ofA pplication and Related

    M em orandurn.

           In light of the fact that the Respondents have been apprised by the Applicant of the

    A pplication,the A pplicant respectfully suggests thatthere is no longer a need to m aintain this

    m attersealed.TheA pplicantaccordingly requeststhatthe Courtenteran orderdirecting the Clerk

    tounsealthiscase.Unsealingthismatterwillprejudicenopartyandwillinsteadfacilitateamore
    efficientsubm ission of courtpapersthrough the Court's CM /ECF system .A proposed orderis

    attached hereto as ExhibittiA .''

           D ate:O ctober 4,2019                       Respectfully subm itted,

                                                       ny:/s/G ustavo .1 Lam elas
                                                       GustavoJ.Lamelas(FloridaBarNo.995983)
                                                       gus@ lamelaslaw.com
                                                       DanielBuigas(FloridaBarNo.98293)
                                                       daniel@ lamelaslaw.com
                                                       Lam elasLaw ,PA
                                                       2525 Ponce de Leon Blvd.,Ste.300
                                                       CoralG ables,Florida 33134
                                                       Telephone: (305)395-4010
                                                       Email:gus@ lamelaslaw.com
                                                        CounselforA pplicant
Case 1:19-mc-23253-KMW Document 6 Entered on FLSD Docket 10/04/2019 Page 3 of 3


                                                              C ase No.1:19-m c-23253-XXXX


                                      Certificate ofService

           l hereby certify that a true and correct copy of the foregoing, w hich was filed
    conventionally,was served by U .S.m ail,on O ctober 4,2019,on aI1persons identified on the
    Service Listbelow .

                                                          /s/ T-      F-

                                           Service List


    Banesco U SA                                    N orm an Segall,Esq.
    c/o Entity Registered A gentLLC                 nss@lubellrosen.com
    Juan E.Serralles                                LubellRosen
    201 S.Biscayne Blvd.,Ste.2600                   One Colum bus Center
    M iam i,Florida 33131                           lA lham bra Plaza,Suite 1410
                                                    CoralG ables,FL 33134
    SunTrustBank                                    Telephone(305)655-3425
    Corporation Service Com pany                    Counsel for M iura Investm ent A dvisors,
    1201 Hays Street                                lnc.f/k/a M ultiplicaslnvestm entAdvisors,
    Tallahassee,Florida 32301                       lnc-,M ultiplicas Investm entsLtd.,M W M
                                                    lnvestm ents Ltd-,Italo D 'A lfonso,M ario
    SunrrrustBanks,Inc.                             D'Alfonso, H ugo O rtega, and M ario G .
    Corporation Service Com pany                    O valles
    1201 Hays Street-rallahassee,
    Florida 32301




                                                3
